


109 HR 6006 IH: To amend the Internal Revenue Code of 1986 to provide an

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6006
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  increased exclusion of gain from the sale of a principal residence by certain
		  widows and widowers.
	
	
		1.Increased exclusion on sale
			 of principal residence by certain widows and widowers
			(a)In
			 GeneralSection 121(b) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(4)Special rules
				for widows and widowersIn the case of an unmarried individual
				who was married and whose marriage ceased by reason of the death of such
				individual’s spouse, paragraph (1) shall be applied by substituting
				$500,000 for $250,000 if—
						(A)such property was
				owned by such individual or such individual’s spouse immediately before the
				death of such spouse,
						(B)the requirements
				of paragraphs (2)(A) and (3) would have been met if such property had been sold
				immediately before the death of such spouse, and
						(C)the sale or
				exchange of such property is during the 1-year period beginning on the date of
				the death of such
				spouse.
						.
			(b)Conforming
			 AmendmentSection 121(c)(1) of such Code is amended by striking
			 or (2) and inserting , (2), or (4).
			(c)Effective
			 DateThe amendments made by this section shall apply to sales and
			 exchanges after the date of the enactment of this Act, in taxable years ending
			 after such date.
			
